 UNITED BROTHERHOOD OF CARPENTERS, LOCAL 43363United Brotherhoodof Carpentersand Joiners ofAmerica, AFL-CIO, Local No. 433andLippertBrick Contracting, Inc. Case 14-CD-428November 8, 1973DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn July 10, 1973, Administrative Law Judge JamesV. Constantine issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the Charging Partyfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, United Brother-hood of Carpenters and Joiners of America,AFL-CIO, 'Local No. 433, Belleville, Illinois, itsofficers, agents, and representatives, shall take theaction set forth in the said recommended Order.1Although the Respondent complains about being precluded frompresenting evidence at the hearing, it has proffered no evidence whichwould alter our agreement with the Administrative Law Judge, based uponourde novoreview of the record, that its conduct violated Sec. 8(b)(4)(D) ofthe Act.DECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE, Administrative Law Judge: Thisisan unfair labor practice case litigated pursuant toSection 10(b) of the National Labor Relations Act, hereincalled the Act. 29 U.S.C. 160(b). The complaint herein,naming Local No. 433 as the Respondent, issued on March29,' 1973, and is based on a Board Decision andDetermination of Dispute issued on March 8, 1973. Thatdecision in turn is predicated on a charge filed on May 25,1972, by Lippert Brick Contracting, Inc., naming saidLocal No. 433 as Respondent. Said complaint was issuedby the General Counsel of the Board, through the RegionalDirector of Region 14. In substance, said complaint allegesthat Respondent violated Section 8(b)(4)(i) and (ii)(D), andthat such conduct affects commerce within the meaning ofSection 2(6) and (7), of the Act. Respondent's answer, asamended at the trial, admitted some of the averments ofthe complaint but denied that it engaged in any unfairlabor practices.Pursuant to due notice this case came on to be heard,and was tried before me, at St. Louis, Missouri, on May 21,1973. All parties were represented at and participated inthe trial and had full opportunity to adduce evidence,examine and cross-examine witnesses, file briefs, and offeroral argument. Briefs have been received from the GeneralCounsel and Respondent Local No. 433.The issue in this case is whether Respondent hascomplied with the Board's Decision and Determination ofDispute as reported in 202 NLRB No. 46.Upon the entire record in this case, including thestipulation of the parties, I make the following:FINDINGS OF FACT1.AS TO JURISDICTIONIn its Decision and Determination of Dispute the Boardfound that Lippert Brick Contracting, Inc., herein calledLippert, a Delaware corporation, and Bauer BrothersConstruction Co., Inc., herein called Bauer, an Illinoiscorporation, each is an employer engaged in a businessaffecting commerce within the meaning of Section 2(6) and(7) of the Act and that it would effectuate the policies ofthe Act to assert jurisdiction in that proceeding. Accord-ingly, I also make said findings, based on said decision aswell as admissions contained in Respondent's answer.II. THE LABOR ORGANIZATIONS INVOLVEDUnited BrotherhoodofCarpenters and Joiners ofAmerica,AFL-CIO, Local No.433, herein called theCarpenters,and Bricklayers,Masons, and PlasterersInternationalUnion of America,AFL-CIO,MasonSubordinateUnion No.2 of Belleville,Illinois,hereincalled the Bricklayers,each is a labor organization withinthe, meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESIn February 1972, Bauer began work as the generalcontractor on a project to add five additional floors to St.Elizabeth's Hospital in Belleville, Illinois. In March of thesame year Bauer subcontracted to Lippert all the masonrywork, including the laying of haydite blocks in construct-ing the concrete floors, on said project. Lippert assignedthe laying of these blocks to its employees who aremembers of Bricklayers. These blocks were to be laid onplywood decks used in constructing the floors at saidhospital.In April 1972, Al Kraft, business representative of theCarpenters, which has a collective-bargaining contract withBauer, ascertained that Lippert did not intend to hirecarpenters to perform the work of laying said blocks andthereafter complained to Weiss, Bauer's project manager,that said work was carpenter world and should not havebeen subcontracted. As a result a meeting was held on May12, 1972, at the office of Barber, executive secretary of207 NLRB No. 6 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouthern Illinois Builders Association. Bauer is a memberof said association for the purpose of bargaining with theCarpenters. Representatives of Bauer, Lippert, the Carpen-ters, and the Bricklayers attended this meeting. Since theCarpenters and the Bricklayers each persisted in claimingthat its members were entitled to do the work no solutionto the dispute was achieved.On May 24, 1972, Lippert's bricklayers began laying thehaydite blocks while the carpenters were working nearbyon the same deck. Soon Hassenbrock, the Carpenters jobsteward, informed Wolf, Bauer's superintendent, that thecarpenterswould not work on the same deck with thebricklayers because the bricklayers were doing work whichbelonged to the carpenters. Wolf conveyed this informa-tion to Ken Lippert, who was supervising the laying of thehaydite blocks, and suggested that Ken talk to Hassen-brock. When Ken asked Hassenbrock what the trouble wasand why the carpenters were refusing to do any work, thelatter answered that Kraft, the business representative oftheCarpenters,had instructed Hassenbrock that thecarpenters were not allowed to work with the bricklayersbecause the job of laying of haydite block belonged tocarpenters. To this Ken responded, "Well, that is fine .. .we will do it all."Shortly thereafter, when Wolf asked Hassenbrock if thecarpenters would work on other areas of the project, thelatterreplied that they would. Nevertheless at noonHassenbrock told Wolf in the office that the carpenterswould not work on the deck with the bricklayers. ThenWolf immediately thereafter toldKen Lippert,whohappened to enter the office at thetime,that the carpenterswere going to walk off the job. When Lippert askedHassenbrock what was transpiring the latter replied that he"felt that this haydite block was his work and the othercarpenters kind of agreed with that and that they weregoing to go off the job until" it was given to them. ButWolf refused to comply with Hassenbrock's request thatsuch work be allotted to Bauer's carpenters. Thereuponnine of Bauer's carpenters walked off the job.During the strike, Lippert's bricklayers continued on thejob and also performed the layout and banding work untilJune 1, 1972, when the carpenters returned to work.Although Bricklayers has a contract with Lippert as to thelatter'smasonry employees, Carpenters has no contractwith Lippert.The foregoing facts are taken from the Board decision inthe 10(k) proceeding reported in 202 NLRB No. 46. Theensuing facts in this and the next paragraph are taken fromthe Board's Decision and Order inUnited Brotherhood ofCarpenters and Joiners of America, AFL-CIO, Local No.433, 202 NLRB No. 47, a companion secondary boycottcase under Section 8(b)(4)(B) of the Act. Bauer's collective-bargaining contract with the Carpenters as to the former'scarpentershas clauses providing that said agreementcovered "all work of all branches of the trade of the UnitedBrotherhood of Carpenters and Joiners of America, as thesame had been interpreted from time to time . . . theEMPLOYER shall not subcontract or contract out suchwork nor utilize on the job site the services of any otherperson, company, or concern to perform such work thatdoes not observe the same wages, fringe benefits, hours,and conditions of employment as enjoyed by the employ-ees covered by this Agreement." Bauer had, prior to theabove arrangement with Lippert, subcontracted unit worktosubcontractorswho employed carpenters withoutprotest by the Carpenters.Upon the foregoing facts the Board found, in the Section8(b)(4)(B)case,that Respondent induced and encouragedBauer'scarpenters to engage in a strike,and that theCarpenters had no real dispute with Bauer over itssubcontracting action,but was principally concerned withLippert's decision to hire bricklayers rather than carpentersfor the laying of haydite blocks. Finally, the Board foundthat, since the primary dispute of Carpenters was withLippert, a secondary boycott occurred when Carpenterscalled the strike against Bauer. See 202 NLRB No. 47.In the 10(k) proceeding (202 NLRB No. 46) the Boardfurther decided that neither Carpenters nor Bricklayershad been certified by the Board to represent any of theemployees involved in this dispute; that the bricklayerspossessed the necessary skill to perform the laying ofhaydite blocks; the "overwhelming practice in the area"and in the constructionindustrynationwide, except for onejob in Springfield,Illinois, "isfor masonry products to behandled by bricklayers"; and that "the employees ofLippert who are represented by the Bricklayers are entitledto the work in question." Accordingly, the Board deter-mined the work in favor of Lippert's said employees andawarded the work to them.In addition, the Boarddetermined that Carpenters was "not entitled by meansproscribed by Section 8(b)(4)(D) of the Act to force orrequire Lippert.. .to assign the above work to carpentersrepresented by it." 202 NLRB No. 46.Finally, in said 10(k) proceeding the Board ordered that"Within 10 days from the date of thisDecision andDetermination of Dispute . . . Carpenters . . . shall notifythe Regional Director for Region 14, in writing,whether ornot it will refrain from forcing or requiring Lippert . . . bymeansproscribed by Section 8(b)(4)(D) of the Act, toassign the disputed work to carpenters represented by itrather than to bricklayers represented by the Bricklayers."On the basis of the foregoing findings and the entirerecord in this case,Imake the following additionalfindings.A jurisdictional dispute exists between theCarpenters and the Bricklayers as to which is entitled tothe laying of haydite blocks on plywood decksused in theconstructionof concrete floors at the St. ElizabethHospital building project in Belleville,Illinois.Bauer, thegeneral contractor on said project,has subcontracted saidwork (and other work) to Lippert, the specifications of saidsubcontract enumerating the materials which Lippert coulduse.One of those materials was haydite blocks, andLippert decided upon such blocks. Lippert assigned thelaying of these blocks to its employees who are members ofthe Bricklayers,therebygiving rise to said jurisdictionaldispute.Further, I find that the Carpenters had no real disputewith Bauer over the latter's subcontracting action but wasprimarily concerned with Lippert's decision to employbricklayers rather than carpenters to perform the task oflayinghayditeblocks.Additionally, I find that theCarpenters demanded the work of laying such haydite UNITED BROTHERHOOD OF CARPENTERS, LOCAL 43365blocks and that, when Lippert did not yield to saiddemand, the Carpenters called a strike of its membersworking in the vicinity where Lippert's employees werelaying said blocks. And I find that the members ofCarpenters did strikeas a resultof said call, and that saidcall amounted to inducing and encouraging said membersto strike or to refuse in the course of their employment toperform services for Bauer. Also, I find that said call for astrike by Respondent Carpenters threatened, coerced, orrestrained Lippert and Bauer.Then,again,I find that an object of said acts andconduct by the Carpenters was to force or require Lippertto assign the work in dispute, i.e., the laying of hayditeblocks, to employees who are represented by the Carpen-tersrather than to employees who are represented by theBricklayers.Pursuant to the stipulation of the parties I find that sincethe issuance of the Board's Decision and Determination ofDispute in the 10(k) proceeding, "there is no evidence thatany conduct of [Respondent Carpenters] has induced orencouraged any individual employed by any personengaged in commerce or an industry affecting commerce,or threatened, coerced, or restrainedanyperson engaged incommerce or an industry affecting commerce, where ineithercasean object thereof has been or is to force orobtain a workassignmentcontrary to said Decision andDetermination of Dispute." See transcript, p. 7. However, Iexpressly find that Respondent Carpenters has not, asrequired by said Decision and Determination of Dispute,inwriting notified the Regional Director for Region 14"whether or not it will refrain from forcing or requiringLippert Brick Contracting, Inc., bymeansproscribed bySection 8(b)(4)(D) of the Act, to assign the disputed workto carpenters represented by it rather than to bricklayersrepresented by the Bricklayers."In this connection, I find that, upon the record unfoldedbefore me, Respondent Carpenters has not countermand-ed, revoked, withdrawn, recalled, or cancelled its demandfor the disputed work, or otherwise notified Lippert orBauer that its said demand is no longer in effect and willnot be reasserted or advanced to obtain said work.Finally, I find that the above - described conduct ofRespondent Carpenters with an object of obtaining saiddisputed work to be assigned to its members contravenesSection 8(b)(4)(i) and (ii)(D) of the Act.Respondent Carpenters has offered three defenses, noneof which in my opinion defeats the finding above that itengaged in conduct contravening Section 8(b)(4)(i) and(ii)(D) of the Act. They are (1) that it was prevented fromrelitigating the facts in the 10(k) proceeding; (2) that itsactions were sanctioned by its collective-bargaining con-tractwith Bauer; and (3) that it has complied with theBoard'sDetermination of Dispute as set forth in 202NLRB No. 46. These defenses are briefly discussed at thispoint.(1)Respondent contends that it was entitled to introduceevidence at the trial herein to establish that the Board'sDecision and Determination in the 10(k) hearing reportedin 202 NLRB No. 46 was erroneously rendered. But at notime at the trial did Respondent indicate that the evidenceit intended to adduce was unavailable at the time when the10(k) hearing was held or that it was newly discoveredsince said hearing.Absentsuch a showing Respondent wasprecludedfrom relitigating the Board's assignment of thedisputed work in question.Local Union No.1456,UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO,203 NLRB No. 64. Accordingly, Irule that this defenseis not well taken.(2)Nor is there meritin Respondent's assertion that itwas warranted in calling a strike to preserve work for itsmembers and to obtain an assignment of the work inquestion because it was entitled to such work pursuant toitscontract with Bauer.This defense must fail because itwas decided by the Board in the 10(k) proceeding that suchcontract "sanctions Bauer's retention of Lippert for theperformance of such work." See 202 NLRB No. 46. Thisconstruction of the contract by the Board of course isbinding on me, and I must follow it. Pertinent extractsfrom said contract are recited in 202 NLRB No. 46, fn. 7,and need not be repeated here.(3)Likewise I rule that Respondent cannot press itsdefense that it has complied with the Board's determina-tion of dispute as related at 202 NLRB No. 46. Amongother things said determination expressly commands that"within 10daysfrom the date of this Decision [i.e.. within10 days from March 8, 1973 ] ... Carpenters ... shallnotifytheRegional Director for Region 14, in writing,whether or not it will refrain from forcing or requiringLippert . . . by means proscribed by Section 8(b)(4)(D) oftheAct, to assign the disputed work to carpentersrepresented by it rather than to bricklayers represented bythe Bricklayers." Admittedly Respondent Carpenters hasnot so notified the said Regional Director,whether inwriting or otherwise.At one time the Board merely stated in 10(k) cases whereit found a respondent violating Section 8(b)(4)(D) that thelatter"may notify the Regional Director...in writingwhat steps the Respondenthastaken to comply with theterms of this Decision and Determination of Dispute." SeeLos Angeles Building and Construction Trades Council(WestinghouseElectricCorp.),83NLRB 477, 482-483.Consequently, "this failure [to notify the Regional Direc-tor], standing alone,ishardlysufficient to establish thenoncompliance with the terms of the Board's determina-tion.We believe that, because no affirmative action wasrequired by the Board's determination, the failure to notifytheRegional Director of what was or was not done doesnot alone establish noncompliance."Los Angeles Buildingand Construction Trades Council,94 NLRB 415 at 417.But that practice has been abandoned by the Board.Since 1955 the Board has used "shall"instead of"may," ininforming the Regional Director. See 112 NLRB at 816.Moreover,the Board,as a "minimal requirement for afinding of compliance with a 10(k) determination," hasincluded "performance by the respondents of substantiallythe same kind of acts as would be required for a showingthat they were intending to abide by a remedial order' ofthe Board...: . Local 595, Ironworkers (Bechtel Corpora-tion},112 NLRB 812, 815.In said case the Board furtherheld that "Not giving notice where one is under noobligation to do so may signifynothing.Failure to supplysuch notice in the face of a positive requirement is 66DECISIONSOF NATIONAL LABOR RELATIONS BOARDequitable to a refusal.... we hold that the failure of theRespondents. . . to furnish written notice to the RegionalDirector as required by the determination gave rise to apresumption of noncompliance which warranted theGeneral Counselin issuingthe complaint. . . . by... thefailure of the Respondents to supply information whichthey were under a duty to submit, the General Counsel hassustained his burden of proving noncompliance." 112NLRB at 817.Further, merely failing or refraining from continuing toengage insuch forbidden conduct, without giving suchwritten notice,willnot aid Respondent because "therecord does not provide assurance against further workdisruptionby the Carpenters."United Brotherhood ofCarpenters,Local No. 433,202 NLRB No. 46. Accord,Local 568, Ironworkers, AFL-CIO (Dickerson StructuralConcrete Corporation),204 NLRB No. 15. Nor is there anyevidence in the record that the dispute has been adjusted.UnitedMineWorkers,District 50 (Turman ConstructionCompany), 136NLRB 1068,107 1. It follows that the failureto supply such written notice to the Regional Directorrenders fatal this aspect of Respondent's defense. Cf.Frank W. Hake,112 NLRB 1097,1099- 1100, where it washeld that not furnishing the requisite notice establishes "thefailure . . . to comply with the Board's determinations ofdisputes."IV. THE REMEDYAs Respondent has been found to have engaged inconduct constituting violations of Section 8(b)(4)(i) and(ii)(D) of theAct, Ishall recommend that it be ordered tocease and desist therefrom and that it take specific action,as set forth below,designed to effectuate the policies of theAct.Such specific action consists of the posting ofappropriate notices.As the record does not disclose thatRespondent displayed a general hostility to the Act, I findthat a broad remedial against it is not warranted.Upon the basis of the foregoing findings of fact and theentire record in this case,Imake the following:CONCLUSIONS OF LAW1.The Carpenters and the Bricklayers each is a labororganizationwithin themeaning ofSection 2(5) of the Act.2.Bauer and Lippert each is an employerengaged incommerce as defined in Section2(2), (6), and (7), and aperson engaged in commerceor an industry affectingcommercewithin themeaning of Section 8(b)(4)(i) and(ii)(D) of the Act.3.By engagingin,and inducingand encouragingindividuals or employees employed byBauer to engage in,a strike orrefusal inthe course of their employment toperform services, and by threatening, coercing, andrestraining Bauer,where an object thereof ineither case isto force or require Bauer or Lippert to assign the work oflaying haydite blocks on plywood decks usedin construct-IIn the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,and recommended Order herein will, as provided inSection 102.48 of said Rules and Regulations,be adopted by the Board andbecome its findings, conclusions,and Order,and all objections thereto shallbe deemed waived for all purposes.ing concrete floors to individuals or employees who aremembers of the Carpenters rather than to employees ofLippert who are members of Bricklayers, Respondent hasengaged in unfair labor practices forbidden by Section8(b)(4)(i) and (ii)(D) of the Act.4.The above-described unfair labor practices affectcommerce within the contemplation of Section 2(6) and (7)of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER IUnited Brotherhood of Carpentersand Joiners ofAmerica, AFL-CIO, Local No.433, its officers,agents,representatives, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to comply with the Board's Decision andDetermination of Dispute herein.(b) Engaging in, or inducing or encouraging individualsemployed by Bauer or any other person engaged incommerce or an industry affecting commerce, to engage in,(1) a strike or refusal in the course of their employment toperform services, or (2) threatening, coercing, or restrain-ing Bauer or any other person engaged in commerce or inan industry affecting commerce, where, in either case, anobject thereof is to force or require Bauer or Lippert toassign the work described below to individuals or employ-eeswho are members of, or represented by, Respondentrather than individuals or employeeswho are members of,or represented by, the Bricklayers.The work which is involved is the laying of hayditeblocks on plywooddecks used in constructing concretefloors.2.Take the following affirmative action:(a)Post at its meeting halls, business offices, and allother places where notices to members are customarilyposted, copies of the attached notice marked "Appendix." 2Copies of said notice, to be provided by theRegionalDirector for Region 14, after being signed by a dulyauthorized representative of the Respondent, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter inconspicuous places, including all places where notices tomembers are customarily displayed. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b) Furnish the Regional Director for Region 14 signedcopies of said notice for posting by Bauer and Lippert, ifthey are willing, in places where notices to employees ofsaid Bauer and Lippert are customarily posted. Copies ofsaid signed notice, to be supplied by said RegionalDirector, shall be transmitted by him toBauer andLippert.(c)Notify the Regional Director for Region 14, in2In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall be changed to read"PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." UNITED BROTHERHOOD OF CARPENTERS, LOCAL 43367writing, within 20 days from receipt of this Decision, whatsteps have been taken to comply herewith.APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to comply with the Board'sDecision and Determination of Dispute as set forth in202 NLRB No. 46.WE WILL NOT engage in, or induce or encourageindividuals employed by Bauer Brothers ConstructionCo., Inc., or any other person engaged in commerce oran industry affecting commerce, to engage in (1) astrike or refusal in the course of their employment toperform services, or (2) threaten, coerce, or restrainsaidBauerBrothers Constructing Co., Inc., or anyother person engaged in commerce or in an industryaffecting commerce, where, in either case, an objectthereof is to force or require said Bauer BrothersConstruction Co., Inc., or Lippert Brick Contracting,Inc., to assign the work described below to individualsor employees who are members of, or represented by,us,rather than individuals or employees who aremembers of,or represented by, Bricklayers,Masons,andPlasterersInternationalUnion of America,AFL-CIO,Mason Subordinate Union No. 2 ofBelleville,Illinois.The work which is involved is the laying of hayditeblocks on plywood decks used in constructing concretefloors.UNITED BROTHERHOOD OFCARPENTERS AND JOINERSOF AMERICA,AFL-CIO,LOCAL No. 433(LaborOrganization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 210 North 12th Boulevard,Room 448, St. Louis,Missouri63101,Telephone314-622-4142.